Citation Nr: 1453881	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-17 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability, to include as secondary to service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected TBI.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity due to service-connected TBI.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity due to service-connected TBI.

5.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as caused or aggravated by the service-connected disabilities.

6.  Entitlement to service connection for erectile dysfunction due to service-connected TBI.

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to October 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the St. Petersburg, Florida, RO.

The issue of entitlement to service connection for depression and anxiety has been recharacterized as entitlement to service connection of a psychiatric disorder, other than PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that in an unappealed 2005 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran filed a claim to reopen the issue in January 2007.  In a June 2007 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for PTSD.  A January 2010 VA examination report raised the issue of entitlement to service connection, inter alia, for anxiety and depression.  The subsequent April 2010 rating decision, May 2010 notice of disagreement, and April 2012 statement of the case do not address PTSD.  In June 2012 a substantive appeal, the Veteran's representative raised the claim of entitlement to service connection for PTSD.  In light of the foregoing procedural history, this claim is properly construed as a claim to reopen the issue of entitlement to PTSD.  As the Board cannot take original jurisdiction of this claim, it is referred to the RO for appropriate action.

In April 2013, the Veteran's representative raised the claim of entitlement to an increased rating for the service-connected TBI.  The Board cannot take original jurisdiction of this claim.  It is referred to the RO for appropriate action.

Following the most recent April 2012 statement of the case, the Veteran submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to service connection for a psychiatric disorder, other than PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A hearing loss disability was not affirmatively shown to have had onset during service; a hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a hearing loss disability first shown after service beyond the one year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event, including noise exposure, in service or the service-connected TBI.

2.  Tinnitus was not affirmatively shown to have had onset during service; and tinnitus, diagnosed after service, is not related to an injury, disease, or event, including noise exposure, in service or the service-connected TBI.

3.  Peripheral neuropathy of the lower extremities is not proximately due to the service-connected TBI.

4.  Erectile dysfunction is not proximately due to the service-connected TBI.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  The criteria for service connection for peripheral neuropathy of the right lower extremity due to the service-connected TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

4.  The criteria for service connection for peripheral neuropathy of the left lower extremity due to the service-connected TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).

5.  The criteria for service connection for erectile dysfunction due to the service-connected TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2010 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in June 2009 and November 2009 and medical opinions were rendered in November 2009 and April 2012; the Veteran has not argued, and the record does not reflect, that these examinations and opinions were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

A Hearing Loss Disability and Tinnitus

The Veteran seeks service connection for a hearing loss disability and tinnitus, which he contends are due to in-service noise exposure or his service-connected TBI.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service connection is also warranted for a disability that is proximately due to a service-connected disability.  38 C.F.R. § 3.310.

It is undisputed that the Veteran was exposed to hazardous noise during combat service in Vietnam; that the Veteran is service-connected for a TBI that occurred in 1965; and that the Veteran has current hearing loss disability and tinnitus.  Accordingly, the determinative issue is whether the evidence of record satisfies the "nexus" requirement.

The "nexus" requirement may be established for a chronic disease, such as a hearing loss disability, by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

As service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of any audiological impairment, service connection on the basis of chronicity or continuity of symptomatology is not warranted.

Nonetheless, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Following separation from service, the Veteran underwent a number of VA examinations, none of which indicated audiological impairment.

At a VA audiological consultation on March 23, 2009, the Veteran reported that hearing loss and tinnitus began about four months earlier.

At a November 2009 VA audiological examination , the Veteran reported that hearing loss and tinnitus began approximately 15 to 20 years earlier.  The examiner noted that the Veteran incurred a TBI during service in 1965.  The examiner opined that the Veteran's current tinnitus and hearing loss are not related to service or the service-connected TBI.  The rationale was that the Veteran has consistently reported that tinnitus and hearing loss had their onset 23 to 43 years after service.

In an April 2012 addendum to the November 2009 medical opinion, a VA examiner opined that it is less than likely that the TBI aggravated the Veteran's hearing loss or tinnitus beyond their natural progression.  The examiner explained that direct injury to the cochlear and vestibular structures usually occurs in the setting of transverse fractures of the temporal bone and symptoms are maximal at the onset and progressively improve in most patients over weeks and months due to central nervous system compensation.  The examiner further explained that the Veteran's symptoms had their onset over 40 years after his TBI.  If there had been post-concussion syndrome involving the temporal bone, one might expect symptoms of dizziness, nystagmus, ataxia, and hearing loss to have presented the immediate post-injury period, but such a symptom complex did not present.

The Veteran is competent to report tinnitus and hearing loss since 1989 (20 years prior to the 2009 VA examination) or 2008 (approximately four months prior to the March 2009 VA audiological consultation), which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  

However, the question of whether there is a nexus between the in-service noise exposure or the in-service TBI in 1965 and hearing loss and tinnitus that began 20 to 40 years later is a complex medical question that falls far beyond the realm of common knowledge of a lay person.  The Veteran has not shown that he is qualified through education, training, or experience to offer such a complex medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Accordingly, he is not competent to offer an opinion as to the nexus between in-service noise exposure or the service-connected TBI and his current hearing loss and tinnitus and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to a nexus to service or the service-connected TBI consists of the (i) November 2009 VA medical opinion and (ii) the April 2012 addendum opinion.  The VA examiners explained that the Veteran's current hearing loss and tinnitus are not related to in-service noise exposure or his service-connected TBI because hearing loss and tinnitus had their onset at least 20 to 40 years after separation from service and the TBI.  The opinions of the VA examiners constitute competent and persuasive medical evidence with respect to the onset of the current hearing loss and tinnitus and any nexus to service or the service-connected TBI, which oppose rather than support the claims.   

The unfavorable opinions were rendered by medical professionals who reviewed the Veteran's file and supported their conclusions with reasoned analysis and who are qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinions are afforded significant weight because they are factually accurate, fully articulated, and based on sound reasoning.  

The preponderance of the evidence is against the claims of service connection for a hearing loss disability and tinnitus; there is no doubt to be resolved; and service connection is not warranted.

Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the lower extremities, which he contends is due to his service-connected TBI.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of peripheral neuropathy. 

Following separation from service, the Veteran underwent a number of VA examinations, none of which suggested peripheral neuropathy.

On VA examination in June 2009, an examiner diagnosed possible neuropathy, which may be associated with alcohol.

In November 2009, a VA examiner opined that the Veteran's polyneuropathy of the lower extremities is "definitely not due to traumatic brain injury."  The rationale was that peripheral neuropathy involves the peripheral nervous system, which has no connection to the TBI, which affects the central nervous system.  The examiner further explained that polyneuropathy can be caused by multiple different causes, such as alcohol. 

The question of whether there is a nexus between the in-service TBI in 1965 and the current peripheral neuropathy, which manifested in 2009, is a complex medical question that falls far beyond the realm of common knowledge of a lay person.  The Veteran has not shown that he is qualified through education, training, or experience to offer such a complex medical opinion.  See Jandreau, 492 F.3d at 1377, n. 4.  Accordingly, he is not competent to offer an opinion as to whether the current peripheral neuropathy is proximately due to his service-connected TBI and his opinion in this regard is of no probative value.  Davidson, 581 F.3d at 1316.

The November 2009 VA medical opinion is the only competent evidence pertaining to the etiology of the current peripheral neuropathy.  The examiner explained that the Veteran's peripheral neuropathy involves the peripheral nervous system, which has no connection to the TBI, which affects the central nervous system.  The examiner further suggested that the peripheral neuropathy may be due to the Veteran's longstanding history of alcohol consumption.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to whether the current peripheral neuropathy is proximately due to the service-connected TBI, which opposes rather than supports the claim.   

The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported his conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

There is no competent lay evidence on the material issue of fact, namely, a causal relationship between the service-connected TBI and the current peripheral neuropathy.

The preponderance of the evidence is against the claim of service connection for peripheral neuropathy due to the service-connected TBI; there is no doubt to be resolved; and service connection is not warranted.

Erectile Dysfunction  

The Veteran seeks service connection for erectile dysfunction, which he contends is due to his service-connected TBI.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of erectile dysfunction. 

Following separation from service, the Veteran underwent a number of VA examinations, none of which suggested erectile dysfunction.

At a November 2009 VA genitourinary examination, the Veteran reported erectile dysfunction since the 1990s.  The examiner opined that it is less likely than not that erectile dysfunction is related to the service-connected TBI.  The rationale was that the TBI occurred in 1965, nearly 30 years prior to the onset of the erectile dysfunction.  The examiner opined that it is more likely that the erectile dysfunction is due to the Veteran's hyperlipidemia, history of cigarette smoking, or hypertension which was diagnosed the 1990s.

While the Veteran is competent to report symptoms of erectile dysfunction, he lacks the medical expertise needed to opine as to the etiology of his erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  

The November 2009 VA medical opinion is the only competent evidence pertaining to the etiology of the current erectile dysfunction.  The opinion of the VA examiner constitutes competent and persuasive medical evidence with respect to whether the current erectile dysfunction is proximately due to the service-connected TBI, which opposes rather than supports the claim.   

The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file and supported his conclusion with reasoned analysis and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

There is no competent lay evidence on the material issue of fact, namely, a causal relationship between the service-connected TBI and the current erectile dysfunction.

The preponderance of the evidence is against the claim of service connection for erectile dysfunction due to the service-connected TBI; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a hearing loss disability, to include as secondary to the service-connected TBI, is denied.

Service connection for tinnitus, to include as secondary to the service-connected TBI, is denied.

Service connection for peripheral neuropathy of the right lower extremity due to the service-connected TBI is denied.

Service connection for peripheral neuropathy of the left lower extremity due to the service-connected TBI is denied.

Service connection for erectile dysfunction due to the service-connected TBI is denied.


REMAND

The Veteran also seeks service connection for a psychiatric disorder, other than PTSD, which he believes is due to service or his service-connected disabilities.

The Veteran has a service-connected TBI that occurred in March 1965.  Service treatment records indicate that the injury left the Veteran unconscious for several hours.

After the Veteran recovered from the TBI, he was stationed to the Republic of Vietnam, where was involved in several combat situations.  See, e.g., Letter from Lieutenant Colonel (Oct. 1966).  

Following separation from service, a December 1967 VA neurological consultation noted that the residuals of the TBI manifested by disturbance of the speech function and delay in comprehension and response.  Subsequent VA examinations also noted significant cognitive problems.  See, e.g., VA exam. (Jul. 2001 & Jan. 2005).

At VA psychiatric examinations in March 1996 and February 2005, the Veteran reported that he felt depressed.  Both examiners diagnosed a cognitive disorder.

In March 2007, anxiety was diagnosed.

At a VA psychiatric examination in December 2009, depression was diagnosed.  The examiner opined that there is no evidence that depression is related to the service-connected TBI.  

At a VA psychiatric examination in March 2011, the examiner reported, without rationale, that the Veteran did not meet the diagnostic criteria for any Axis I disorders, in spite of the diagnoses of anxiety in 2007 and depression in 2009.  

In February 2013, Dr. Fink opined that the Veteran's recurring psychiatric disorder (anxiety and depression) began in service and has been aggravated by the Veteran's service-connected TBI, scars, and knee problems.  

In February 2013, Dr. Cole opined that the cognitive problems associated with the Veteran's TBI likely cause or aggravate his depression and anxiety .

Under 3.310(d), service connection is warranted for depression that manifests within 12 months after a mild service-connected TBI or within 3 years after a moderate to severe TBI.  A moderate TBI is characterized by, inter alia, loss of consciousness for more than 30 minutes.  

The Veteran's TBI was at least moderate because it resulted in loss of consciousness for several hours.

The evidence of record suggests that the Veteran's current psychiatric disorder may be related to service or a service-connected disability.  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (201); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Further development is needed to determine whether the Veteran's depression manifested within 3 years of his March 1965 TBI; whether the Veteran's psychiatric disorder is directly related to his military service, to include the 1965 automobile accident and combat in the Republic of Vietnam; or whether the Veteran's psychiatric disorder is proximately due to or aggravated by his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of when his depression/anxiety had its initial onset.  Provide him a reasonable period of time to submit this evidence.  

2.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to diagnose any current psychiatric disorder.  If depression or anxiety are not present on examination, the examiner is to address whether any prior diagnoses of these disorders (see diagnosis of anxiety in 2007 and diagnosis of depression in 2009) were incorrect diagnoses or whether the prior diagnoses were correct, but the disorder subsequently resolved.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that:

(i).  Depression manifested within 3 years of the Veteran's 1965 TBI.  In responding to this inquiry, the examiner is to address Dr. Fink's February 2013 opinion that the Veteran's current psychiatric disorder (depression and anxiety) began in service.

(ii).  Any current psychiatric disorder, to include previously diagnosed anxiety and depression, is due to the Veteran's service, to include the 1965 automobile accident and combat in the Republic of Vietnam.  The examiner is to address Dr. Fink's February 2013 opinion that the Veteran's current psychiatric disorder began in service.

(iii).  Any current psychiatric disorder, to include previously diagnosed anxiety and depression, is proximately due to or aggravated by a service-connected disability.  The examiner is to address (a) Dr. Fink's February 2013 opinion that the Veteran's current psychiatric disorder is aggravated by the Veteran's service-connected TBI, scars, and knee problems; (b) Dr. Cole's February 2013 opinion that the Veteran's current psychiatric disorder is caused or aggravated by the Veteran's TBI and associated cognitive problems and (c) records that suggest a correlation between the Veteran's TBI and his cognitive problems, such as the December 1967 VA neurological consultation and the July 2001 VA TBI examination. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


